Exhibit 10.1

INSTRUMENT OF JOINDER (ADDITIONAL CREDITOR

REPRESENTATIVE)

THIS INSTRUMENT OF JOINDER (“Joinder”) is executed as of May 3, 2010 by The Bank
of New York Mellon Trust Company, N.A., a national banking association (“Joining
Party”) (as successor in interest to J.P. Morgan Trust Company, National
Association, Bank One Trust Company, N.A., and The First National Bank of
Chicago), in its capacity as trustee (the “Trustee”) under the Indenture, dated
as of April 1, 1999 (the “Base Indenture”) by and between the Company and The
First National Bank of Chicago, as supplemented by that certain Fourteenth
Supplemental Indenture dated as of May 3, 2010 (the “Supplemental Indenture”,
and together with the Base Indenture, the “Indenture”), among the Company, the
Guarantors and the Trustee, and delivered to BANK OF AMERICA, N.A., as
Collateral Agent (“Collateral Agent”), pursuant to the Collateral Agent and
Intercreditor Agreement dated as of May 5, 2006 among the Collateral Agent,
Standard Pacific Corp., a Delaware corporation (the “Company”), those Pledgor
Subsidiaries of the Company which are a party thereto and the Creditor
Representatives which are a party thereto (as amended, the “Agreement”). Terms
used but not defined in this Joinder shall have the meanings defined for those
terms in the Agreement.

RECITALS

 

A. In connection with the Agreement, the Company and the Pledgor Subsidiaries
granted liens in the stock (or other equity interests) of certain Subsidiaries
of the Company to the Collateral Agent for the mutual benefit of the Creditors
in order to secure the respective obligations of the Company and the Pledgor
Subsidiaries under the Credit Documents.

 

B.

Joining Party is the Creditor Representative of the Company’s 8 3/8% senior
notes due 2018 in an aggregate principal amount of $300,000,000 designated as
Additional Covered Obligations under Section 4 of the Agreement and as such is
required pursuant to Section 4 to enter into a joinder to the Agreement.

NOW, THEREFORE, Joining Party agrees as follows:

AGREEMENT

 

1. Joining Party acknowledges that it has become a Creditor Representative under
and pursuant to Section 4 of the Agreement. Joining Party agrees that, upon its
execution hereof, Joining Party will be bound by all terms conditions, and
duties applicable to a Creditor Representative under the Agreement.

 

2. The effective date of this Joinder is May 3, 2010.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

“Joining Party” The Bank of New York Mellon Trust Company, N.A., a national
banking association, as Trustee By:   /s/ Sharon McGrath Title:   Vice President
Address:  

2 North LaSalle, Suite 1020

Chicago, IL 60602

Fax: 312-827-8542

Attn: Global Corporate Trust

Telephone: (402) 496-1960

Facsimile: (402) 496-2014

 

ACKNOWLEDGED:

BANK OF AMERICA, N.A.

as Collateral Agent

By:   /s/ Ann E. Superfisky Title:   Vice President